Campbell, Ch. J.
The respondent, Enders, was informed against for obtaining property under false pretenses. The information charged him with representing that certain lands which he was about to sell to one Brandt, contained one hundred and twenty acres, and that there was not upon the land more than five acres of lake or water; that none of the *240land had been sold by him, and that the premises were free of all incumbrance, except a mortgage of about $150; by means of which pretenses he obtained of Brandt $450 in money and a mortgage of the value of $450. The pretenses were negatived, and alleged to have been knowingly false.
Enders moved in arrest of judgment, after conviction, upon the insufficiency of the information. The objections are principally upon the ground that there is no sufficient connection made out by allegations of material facts, between the pretenses and the parting by Brandt with his property, and that the materiality of the pretenses does not sufficiently appear.
It is not disputed that the information does not corn-form at all to any proper standard of pleading. All systems of criminal, as well as of civil pleading, require that such facts be averred, as will, if admitted, lead to a necessary legal conclusion of liability or guilt. And if the facts so alleged would not of themselves require this inference, no allegation of guilt could help them out. The result must follow from the facts, and not from the pleader’s conclusions.
There is no natural connection between an affirmation of the extent, or situation, or quality of the land, and the payment of money to the owner. Enders’ mere representations that his land was good or bad, could not have any tendency alone to induce a stranger to give him money. If he made such representations in order to induce some one to purchase the land, and did so induce him, and obtained the money and mortgage as a price which would not have been given without those statements, their materiality is thus made to appear, but cannot be seen otherwise. Until it appears a sale was thus brought about, the statements concerning his farm do not appear of any more importance, than if he had been talking about the weather. The facts alleged lead to no conclusions, and an allegation of their *241importance amounts to nothing. The Court must be enabled to judge of that for itself.
The only question that can arise upon this part of the case is, 'whether, after verdict, the defect is cured by the provision of our law, that when an offense has been created, or its punishment declared by any statute, the indictment shall, after verdict, be held sufficient to warrant the punishment prescribed by the statute, if it describes that offense in the words of the statute. — 2 G. L. 6059.
This provision, (which was first adopted in substance by Slat. 7 G. 4 G. 68 § 21,) has never been very accurately interpreted by any one. Its original purpose was to simplify the somewhat prolix and verbose descriptions of offenses in the common law indictments; and it is not by any means clear that it was then primarily intended to define the rules applicable to motions in arrest of judgment, or writs of error. The section in which it is contained enumerates first, several grounds as not to be thereafter allowed to arrest or reverse a judgment, while the latter clause of the section simply declares that the indictment shall be held sufficient to warrant' the punishment, if it describe the offense in the words of the statute. — Garr. Sup. 88. — It certainly could not have been supposed to warrant any charge against a prisoner which should set out no specific facts. No case has ever intimated, that it would be enough to charge false pretenses without stating what they were, or to allege the obtaining of property without showing what, and from whom. Yet this would be deviating from the language of the statute, and amplifying it. The common law and constitutional principle that the indictment should set out the offense so as to inform the prisoner fully, was not intended to be infringed, and so it has always been held. The substantial requisites of indictments have been regarded as just as necessary now as before the provision referred to was adopted.
Since the clause was first introduced in England, many *242cases have been decided, in reference to all sorts of statutory offenses, in which, after conviction, judgment has been reversed, or stayed for the lack of substantial allegations of fact, when the pleading has been entirely conformable to the words of the statutes. It will be sufficient to refer to some having a more direct bearing upon the crime of obtaining property by false pretenses.
In Rex v. Reed, 7 C. & P. 848, where the pretenses and other elements of the crime were fully set out, according to the language of the statute, and almost exactly as in the case before us, the indictment was held bad, because certain averments of the value of coals were regarded as mere affirmations, and false averments of its weight were held immaterial, because it was not made to appear by the indictment, that they were connected with a sale of the coal so as to show how they operated to defraud.
In Queen v. Wickham, 10 A. & E. 34, it was alleged that the defendant obtained the property by the pretenses _ that he was a Captain in the East India Service, and that a certain note which he produced and delivered to the person defrauded, purporting to be made for the payment of the sum of £21, was a good and valuable security, whereas he was not such a captain, and the note was not a good and valuable security for any sum whatever. The indictment was held bad for not sufficiently describing the note, or how it was wanting in value.
It has been uniformly held that a description in the words of the statute did not after verdict render an indictment valid, which omitted to allege the offense to have been “against the form of the statute,” &e. — See Rex v. Pearson, 1 Moody, Cr. Ca. 313; Reg. v. Radcliffe, 2 Moody Cr. Ca. 68— Our statutes have remedied this difficulty expressly.
It has been held with great strictness that the ownership of the property obtained must be averred, and yet the *243statute did not require this. — Reg. v. Norton, 8 C. & P. 196.
Reg. v. Martin, 8 A. & E. 481. — In this case the question of the ■ effect of the statute of G. 4, was directly passed upon, and it was held that statute did not apply to dispense with matters of substance.
In Sill v. Regina, 16 L. & Eq., 376, under the more recent statutes, the same decision was made, and the omission of such an averment was held not to be a matter of form.
So in Reg. v. Henderson, 1 C. & M. 328, and Reg. v. Philpotts, 1 C. & K. 112, indictments which were in all respects conformable to the language of the statutes were held defective, because they did not make further averments concerning the knowledge by the prisoner, of the falsehood of certain facts alleged than were required by the statute.
The American cases cited on the argument seem to favor the same doctrines, but in the absence of full citations of local statutes, we cannot tell how far they may be considered as authority on this controversy. The English courts are quite as liberal as our own in criminal practice.
If there is to be any averment beyond what is required by the words of the statute, defining an offense, it is only reasonable that when facts are set out at all, they should be such as lead directly to a conviction of guilt. And in the case before us, they are entirely meaningless, unless helped out by the allegations, which embody mere conclusions of law. And therefore, we think, the information is too defective to maintain judgment.
This renders it unnecessary to consider the errors alleged upon the exceptions. But justice to the defendant renders it proper to say that the materiality of the statements proved, and their legal sufficiency to justify a conviction, would not have required us to make the reversal of the proceedings depend merely on' technical grounds. *244But as there will be no new trial, it is not desirable to pass specifically on the exceptions.
Judgment must be reversed.
The other Justices concurred.